Citation Nr: 1623582	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  09-15 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for epilepsy.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter has been previously before the Board, and, in September 2013, the matter was remanded for further development.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Epilepsy

As previously noted this matter was previously remanded by the Board for further development.  The AOJ was instructed to conduct an economic and social survey in order to ascertain whether epilepsy is the determining factor in the Veteran's inability to obtain employment pursuant to 38 C.F.R. § 4.12a.  Crucially, the Board determined that information pertaining to the Veteran's 
(a) education; (b) occupations prior and subsequent to service; (c) places of employment and reasons for termination; (d) wages received; and (e) number of seizures.  The AOJ did provide the Veteran with another VA examination in March 2015 that determined the number of the Veteran's seizures and indicated that the Veteran was currently retired.  Additionally, the record contains a VA industrial survey conducted in October 1997.  Finally, the record also contains Social Security Administration (SSA) records that contain the Veteran's occupational history current up to January 2009.  

Nevertheless, the October 1997 industrial survey and the SSA records cannot be considered sufficient to establish substantial compliance with the Board's remand instructions, because they were already contained within the claims file when the Board remanded this matter for further development in September 2013.  Furthermore, the March 2015 VA examination alone is not sufficient to establish substantial compliance with the Board's remand instructions, because it does not provide detailed enough information regarding the Veteran's education, occupations, places of employment, reasons of termination, or wages.  Therefore, this matter must be remanded in order to provide an industrial survey in compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

TDIU

The Board previously found that TDIU is inextricably intertwined with the above issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Therefore, TDIU must be remanded as well.  Furthermore, the Board notes that SSA records indicate that the Veteran is disabled primarily due to his epilepsy.  This is sufficient to trigger referral for extraschedular consideration in the event that the Veteran does not meet the schedular rating criteria.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an economic and social survey or functional equivalent in order to ascertain whether epilepsy is the determining factor in the Veteran's inability to obtain employment pursuant to 38 C.F.R. § 4.12a.  The survey should secure all relevant facts and data including: (a) education; (b) occupations prior and subsequent to service; (c) places of employment and reasons for termination; (d) wages received; and (e) number of seizures.  

2.  Then evaluate the Veteran's claim for an increased disability rating for epilepsy.

3.  After completing steps one and two, determine whether the Veteran meets the schedular rating criteria for TDIU.  In the event that the Veteran does meet the schedular rating criteria for TDIU, evaluate the Veteran for TDIU.  In the event that the Veteran does not meet the schedular rating criteria for TDIU, refer this matter to the Director, Compensation and Pension service for consideration of TDIU on an extraschedular basis.

4.  Finally, if any of the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

